Citation Nr: 0024100	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  91-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension claimed as residual of an in-service 
bout of scarlet fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of scarlet 
fever.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
December 1945, from July 1948 to August 1949, and from March 
1951 to December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1989 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remands issued in May 1997 and 
August 1999.


REMAND

This case must again be remanded for further development.  
Upon return of the claims file to the Board by the RO in 
January 2000, the appellant's representative prepared a 
"Motion to Subpoena Evidence" in February 2000, requesting 
the Board to subpoena medical records possessed by the 
Federal Aviation Administration (FAA).  In response, the 
Board, pursuant to its authority under 38 U.S.C.A. § 5016 
(West 1991), issued a Subpoena Duces Tecum in March 2000 
directing the FAA to "produce and permit inspection and 
copying" of all medical records pertaining to the appellant, 
to include a copy of a 1972 VA medical examination report 
prepared in connection with his disability retirement from 
the FAA.  Compliance with this subpoena was achieved in June 
2000 when the Board received the appellant's medical records 
from the FAA's Aeromedical Certification Division.  These 
records were dated from February 1972 to September 1982.  The 
FAA advised the Board that it had no records prior to 
February 1972.  As these records are "new" in the sense 
that they have not been previously considered by the RO, and 
they are clearly relevant to this case, the Board is required 
to remand this case to the RO for readjudication of the 
issues on appeal and, if necessary, preparation of a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.800, 20.1304(c) (1999).

Further development is also in order pertaining to medical 
records which might still be available from the VA Medical 
Center (VAMC) in Brooklyn, New York.  In his "Informal 
Brief" of February 2000, the appellant's representative 
requested that the file be returned to the RO for a second 
time in order to verify the disposition of any medical 
records from the VAMC-Brooklyn dated through 1972.  The 
representative noted that the RO's development efforts taken 
in response to the Board's August 1999 remand were inadequate 
in this regard.  The Board agrees.  The Brooklyn-VAMC 
notified the RO in September 1999 that the appellant's 
"chart is unavailable at this time;" however, the RO's 
inquiry letter of August 1999 did not fully conform with the 
Board's remand instructions of August 1999.  In that remand, 
the RO was instructed to determine whether the appellant's 
medical records from the Brooklyn facility were "retired, 
transferred to another VA medical facility, lost, etc" and 
depending on the response, to obtain any records which might 
still available, and if necessary, proceed with all 
reasonable follow-up referrals indicated by the inquiry.  The 
August 1999 inquiry letter only asked the Brooklyn facility 
to notify the RO if it did not "maintain any records" 
pertaining to the appellant, to include the 1972 examination 
report.  The Board's remand instructions clearly advised the 
RO to find out what that facility may have done with the 
appellant's records as it was highly likely given the dates 
of treatment that his records were retired or transferred to 
another Federal facility.  Full compliance with the Board's 
remand of August 1999 must be accomplished by the RO before 
final appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should again contact the 
Brooklyn-VAMC for the purpose of 
verifying the disposition of the 
appellant's medical records corresponding 
to treatment he was provided at that 
facility through 1972.  The RO is advised 
that this inquiry is designed to elicit a 
response from the Brooklyn-VAMC regarding 
whether the appellant's medical records 
from that facility were retired, 
transferred to another VA medical 
facility, lost, etc.  Depending on the 
response, the RO should then attempt to 
obtain any records which are still 
available, and in this regard, the RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  After completion of the above, the RO 
should readjudicate the issues presently 
certified for appeal to the Board as 
listed on the title page with 
consideration given to all of the 
evidence of record, as alluded to above.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


